Exhibit 10.4

 

EXECUTION COPY

 

SUBSIDIARY GUARANTY

 

GUARANTY, dated as of May 20, 2004, made by each of the undersigned (each a
“Guarantor” and collectively, the “Guarantors”). Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as hereinafter
defined) shall be used herein as so defined.

 

W I T N E S S E T H:

 

WHEREAS, Consolidated Container Holdings LLC (“Holdings”), Consolidated
Container Company LLC (the “Borrower”), various financial institutions from time
to time party thereto (the “Banks”), and Deutsche Bank Trust Company Americas,
as administrative agent (together with any successor administrative agent, the
“Administrative Agent”, and, together with the Banks, each Issuing Bank and the
Collateral Agent, the “Bank Creditors”), have entered into a Credit Agreement,
dated as of May 20, 2004, providing for the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower, all as contemplated therein (as used herein, the term “Credit
Agreement” means the Credit Agreement described above in this paragraph, as the
same may from time to time be amended, modified, extended, renewed, replaced,
restated, supplemented and/or refinanced from time to time, and including any
agreement extending the maturity of, or refinancing or restructuring (including,
but not limited to, the inclusion of additional borrowers or guarantors
thereunder or any increase in the amount borrowed thereunder) of all or any
portion of the indebtedness under such agreement or any successor agreement,
whether or not with the same agent, trustee, representative, banks or holders);

 

WHEREAS, the Borrower and/or one or more of its Subsidiaries may from time to
time enter into, or guaranty the obligations of one another under, one or more
(i) interest rate protection agreements (including, without limitation, interest
rate swaps, caps, floors, collars and similar agreements), (ii) foreign exchange
contracts, currency swap agreements, commodity agreements or other similar
agreements or arrangements designed to protect against the fluctuations in
currency values and/or (iii) other types of hedging agreements from time to time
(each such agreement or arrangement entered into with an Other Creditor (as
hereinafter defined), an “Interest Rate Protection Agreement or Other Hedging
Agreement”) with one or more Banks or any affiliate thereof (each such Bank or
affiliate (even if the respective Bank subsequently ceases to be a Bank under
the Credit Agreement for any reason), together with such Bank’s or affiliate’s
successors and assigns, collectively, the “Other Creditors” and together with
the Bank Creditors, the “Creditors”);

 

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

 

WHEREAS, it is a condition precedent to the making of Loans to the Borrower and
the issuance of, and participation in, Letters of Credit for the account of the
Borrower under the Credit Agreement and to the Other Creditors entering into the
Interest Rate Protection Agreements or Other Hedging Agreements that each
Guarantor shall have executed and delivered this Guaranty; and

 



--------------------------------------------------------------------------------

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement and the entering into by the
Borrower and/or one or more of its Subsidiaries of Interest Rate Protection
Agreements or Other Hedging Agreements and, accordingly, desires to execute this
Guaranty in order to satisfy the conditions described in the preceding paragraph
and to induce the Banks to make Loans to the Borrower and issue, and/or
participate in, Letters of Credit for the account of the Borrower and the Other
Creditors to enter into Interest Rate Protection Agreements or Other Hedging
Agreements with the Borrower and/or one or more of its Subsidiaries;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:

 

1. Each Guarantor irrevocably and unconditionally, and jointly and severally,
guarantees (i) to the Bank Creditors the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and Loans
made to, the Borrower under the Credit Agreement and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued under
the Credit Agreement, and (y) all other obligations and indebtedness (including
obligations which, but for any automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities owing by the Borrower to the
Bank Creditors (including, without limitation, indemnities, Fees and interest
thereon (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the Credit Agreement, whether or not such interest is allowed claim in
any such proceeding)) of the Borrower and other Credit Parties owing to the Bank
Creditors now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement and the other Credit Documents and the due
performance and compliance by the Borrower and other Credit Parties with the
terms, conditions, covenants and agreements contained in the Credit Documents
(all such principal, interest, obligations, indebtedness and liabilities being
herein collectively referred to as the “Credit Document Obligations”) and (ii)
to each Other Creditor the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations and
indebtedness (including obligations which, but for any automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
respective Interest Rate Protection Agreements or Other Hedging Agreements,
whether or not such interest is allowed claim in any such proceeding)) owing by
the Borrower and/or one or more of its Subsidiaries to the Other Creditors under
any Interest Rate Protection Agreement or Other Hedging Agreements, whether such
Interest Rate Protection Agreement or Other Hedging Agreement is now in
existence or hereafter arising, and the due performance and compliance by the
Borrower and such Subsidiaries with the terms, conditions and agreements
contained therein (all such obligations and indebtedness being herein
collectively called the “Interest Rate Protection Agreements or Other Hedging
Obligations”; and together with the Credit Document Obligations are herein
collectively called the “Guaranteed Obligations”). Each Guarantor understands,
agrees and confirms that the Creditors may enforce this Guaranty up to the full
amount of

 

-2-



--------------------------------------------------------------------------------

the Guaranteed Obligations against such Guarantor without proceeding against the
Borrower, against any security for the Guaranteed Obligations, against any other
Guarantor, or against any other guarantor under any other guaranty covering the
Guaranteed Obligations. This Guaranty shall constitute a guaranty of payment and
not of collection. All payments by each Guarantor under this Guaranty shall be
made on the same basis as payments by the Borrower under Sections 4.03 and 4.04
of the Credit Agreement.

 

2. Additionally, each Guarantor, jointly and severally, unconditionally and
irrevocably, guarantees the payment of any and all Guaranteed Obligations to the
Creditors whether or not due or payable by the Borrower upon the occurrence in
respect of the Borrower of any of the events specified in Section 10.05 of the
Credit Agreement, and unconditionally and irrevocably, jointly and severally,
promises to pay such Guaranteed Obligations to the Creditors, or order, on
demand, in lawful money of the United States.

 

3. The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Guaranteed Obligations whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other party,
and the liability of such Guarantor hereunder shall not be affected or impaired
by: (i) any direction as to application of payment by the Borrower; (ii) any
other continuing or other guaranty, undertaking or maximum liability of a
guarantor or of any other party as to the Guaranteed Obligations; (iii) any
payment on or in reduction of any such other guaranty or undertaking; (iv) any
dissolution, termination or increase, decrease or change in personnel by the
Borrower; (v) any payment made to any Creditor on the Guaranteed Obligations
which any Creditor repays the Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding; (vi) any action
or inaction by the Creditors as contemplated in Section 6 hereof or (vii) any
invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of all or any part of the Guaranteed Obligations or of
any security therefor.

 

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or the Borrower, and whether or not any other Guarantor, any other
guarantor or the Borrower be joined in any such action or actions. Each
Guarantor waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each Guarantor.

 

5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives promptness, diligence,
presentment, demand of payment, protest, notice of dishonor or nonpayment of any
such liabilities, suit or taking of other action taken by the Administrative
Agent or any other Creditor against, and any other notice to, any party liable
thereon (including such Guarantor or any other Guarantor or guarantor or the
Borrower).

 

-3-



--------------------------------------------------------------------------------

6. Except as provided in any Credit Document, Interest Rate Protection
Agreement, Other Hedging Agreement or any of the instruments or agreements
referred to therein, any Creditor may at any time and from time to time without
the consent of, or notice to, any Guarantor, without incurring liability to any
Guarantor as a result thereof, without impairing or releasing the obligations of
any Guarantor hereunder, upon or without any terms or conditions and in whole or
in part (and each Guarantor hereby irrevocably waives any defenses it may now or
hereafter have in any way relating to any and all of the following):

 

(i) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew or alter, any of the Guaranteed Obligations, any
security therefor, or any liability incurred directly or indirectly in respect
thereof, and the guaranty herein made shall apply to the Guaranteed Obligations
as so changed, extended, renewed or altered;

 

(ii) take and hold security for the payment of the Guaranteed Obligations and/or
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 

(iii) exercise or refrain from exercising any rights against the Borrower, any
Guarantor or others or otherwise act or refrain from acting;

 

(iv) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to creditors of the Borrower;

 

(v) subject to the terms of the Credit Agreement, apply any sums by whomsoever
paid or howsoever realized to any liability or liabilities of the Borrower to
the Creditors regardless of what liabilities of the Borrower remain unpaid;

 

(vi) consent to or waive any breach of, or any act, omission or default under,
any of the Interest Rate Protection Agreements, Other Hedging Agreements or any
of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Interest Rate
Protection Agreements, Other Hedging Agreements or any of the Credit Documents
or any of such other instruments or agreements;

 

(vii) act or fail to act in any manner referred to in this Guaranty which may
deprive any Guarantor of its right to subrogation against the Borrower to
recover full indemnity for any payments made pursuant to this Guaranty;

 

(viii) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, or other obligors; and/or

 

-4-



--------------------------------------------------------------------------------

(ix) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

 

7. No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor shall affect, impair or be a
defense to this Guaranty, and this Guaranty shall be primary, absolute and
unconditional notwithstanding the occurrence of any event or the existence of
any other circumstances which might constitute a legal or equitable discharge of
a surety or guarantor except payment in full of the Guaranteed Obligations.

 

8. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Creditor in
exercising any right, power or privilege hereunder and no course of dealing
between any Guarantor and any Creditor shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein expressly specified
are cumulative and not exclusive of any rights or remedies which any Creditor
would otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Creditor to any other
or further action in any circumstances without notice or demand.

 

9. Any indebtedness of the Borrower now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of the Borrower to the Creditors; and
such indebtedness of the Borrower to any Guarantor, if the Administrative Agent,
after the occurrence and during the continuance of an Event of Default, so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Creditors and be paid over to the Creditors on account of the
indebtedness of the Borrower to the Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by such Guarantor of any note
or negotiable instrument evidencing any indebtedness of the Borrower to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Creditors
that it will not exercise any right of subrogation which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under Section
509 of the Bankruptcy Code, or otherwise) until all Guaranteed Obligations have
been paid in full in cash.

 

10. (a) Each Guarantor waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Creditors to (i) proceed
against the Borrower, any other Guarantor, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from the Borrower, any
other Guarantor, any other guarantor or any other party or (iii) pursue any
other remedy in the Creditors’ power whatsoever. Each Guarantor waives any
defense based on or arising out of any defense of the Borrower, any other
Guarantor, any other guarantor or any other party other than payment in full in
cash of the Guaranteed Obligations, including without limitation any defense
based on or arising out of the disability of the Borrower, any other Guarantor,
any other guarantor or any other party, or the unenforceability of the

 

-5-



--------------------------------------------------------------------------------

Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full in cash of
the Guaranteed Obligations. The Creditors may, at their election, foreclose on
any security held by the Administrative Agent, the Collateral Agent or the other
Creditors by one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable (to the extent such sale is
permitted by applicable law), or exercise any other right or remedy the
Creditors may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash. Each Guarantor waives any defense arising out of any such election by
the Creditors, even though such election operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other party or any security.

 

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.

 

(c) Each Guarantor hereby acknowledges and affirms that it understands that to
the extent the Guaranteed Obligations are secured by Real Property located in
the State of California, such Guarantor shall be liable for the full amount of
the liability hereunder notwithstanding foreclosure on such Real Property by
trustee sale or any other reason impairing such Guarantor’s or any Secured
Creditors’ right to proceed against any Borrower, any other Guaranteed Party or
any other guarantor of the Guaranteed Obligations.

 

(d) Each Guarantor hereby waives (to the fullest extent permitted by applicable
law) all rights and benefits under Section 580a, 580b, 580d and 726 of the
California Code of Civil Procedure. Each Guarantor hereby further waives (to the
fullest extent permitted by applicable law), without limiting the generality of
the foregoing or any other provision hereof, all rights and benefits which might
otherwise be available to such Guarantor under Sections 2809, 2810, 2815, 2819,
2821, 2839, 2845, 2848, 2849, 2850, 2899 and 3433 of the California Civil Code.

 

(e) Until the Guaranteed Obligations have been paid in full in cash, each
Guarantor waives its rights of subrogation and reimbursement and any other
rights and defenses available to such Guarantor by reason of Sections 2787 to
2855, inclusive, of the California Civil Code, including, without limitation,
(1) any defenses such Guarantor may have to this Guaranty by reason of an
election of remedies by the Secured Creditors and (2) any rights or defenses
such Guarantor may have by reason of protection afforded to any Borrower or any
other Guaranteed Party pursuant to the antideficiency or other laws of
California limiting or discharging such Borrower’s or such other Guaranteed
Party’s indebtedness, including, without limitation, Section 580a, 580b, 580d or
726 of the California Code of Civil Procedure. In furtherance of such

 

-6-



--------------------------------------------------------------------------------

provisions, each Guarantor hereby waives all rights and defenses arising out of
an election of remedies by the Secured Creditors, even though that election of
remedies, such as a nonjudicial foreclosure, destroys such Guarantor’s rights of
subrogation and reimbursement against any Borrower or any other Guaranteed Party
by the operation of Section 580d of the California Code of Civil Procedure or
otherwise.

 

(f) Until such time as the Guaranteed Obligations have been paid in full in
cash, each Guarantor hereby waives all contractual, statutory or common law
rights of reimbursement, contribution or indemnity from the Borrower or any
other Guarantor which it may at any time otherwise have as a result of this
Guaranty.

 

Guarantor warrants and agrees that each of the waivers set forth above is made
with full knowledge of its significance and consequences and that if any of such
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.

 

11. In order to induce the Banks to make Loans to the Borrower, and to issue,
and participate in, Letters of Credit for the account of the Borrower, pursuant
to the Credit Agreement and to induce the Other Creditors to execute, deliver
and perform the Interest Rate Protection Agreements and Other Hedging
Agreements, each Guarantor hereby represents, warrants and covenants that:

 

(i) Such Guarantor (x) is a duly organized and validly existing corporation,
limited partnership or limited liability company in good standing under the laws
of the jurisdiction of its incorporation, (y) has the corporate or limited
liability company power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage
and (z) is duly qualified and is authorized to do business and is in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification except for
failures to be so qualified which, in the aggregate, could not be expected to
have a Material Adverse Effect.

 

(ii) Such Guarantor has the corporate, partnership or limited liability company
power to execute, deliver and perform the terms and provisions of this Guaranty
and each other Credit Document (such term, for purposes of this Guaranty, to
mean each Credit Document (as defined in the Credit Agreement) and each Interest
Rate Protection Agreement and Other Hedging Agreement with an Other Creditor) to
which it is a party and has taken all necessary corporate, partnership or
limited liability company action to authorize the execution, delivery and
performance by it of this Guaranty. Such Guarantor has duly executed and
delivered this Guaranty and each other Credit Document to which it is a party,
and each such Credit Document constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or similar laws relating to or
affecting creditors’ rights generally, general equitable principles (regardless
of whether considered in proceedings in equity or at law) and an implied
covenant of good faith and fair dealing.

 

-7-



--------------------------------------------------------------------------------

(iii) Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, (x) will contravene any
provision of any law, statute, rule or regulation or any order, writ, injunction
or decree of any court or governmental instrumentality, (y) will conflict with
or result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (except pursuant to the
Security Documents) upon any of the property or assets of such Guarantor or any
of its Subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other material agreement,
contract or instrument to which such Guarantor or any of its Subsidiaries is a
party or by which it or any of its property or assets is bound or to which it
may be subject or (z) will violate any provision of the certificate of
incorporation or by-laws or other organizational documents, as applicable, of
such Guarantor or any of its Subsidiaries.

 

(iv) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except as have been obtained or made
prior to the Initial Borrowing Date and are in full force and effect), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with, (x) the
execution, delivery and performance of this Guaranty or any other Credit
Document to which such Guarantor is a party, or (y) the legality, validity,
binding effect or enforceability of this Guaranty or any other Credit Document
to which such Guarantor is a party, except those (A) which have been obtained or
made prior to the Initial Borrowing Date, (B) the absence of which, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or (C) for filings and recordings required to perfect
the security interests created under the Security Documents.

 

(v) There are no actions, suits or proceedings pending or, to the best knowledge
of any Guarantor, threatened (y) with respect to this Guaranty or (z) that could
reasonably be expected to have a material and adverse effect on the business,
assets, liabilities, operations, properties or condition (financial or
otherwise) of Holdings and its Subsidiaries taken as a whole.

 

12. Each Guarantor covenants and agrees that on and after the date hereof and
until the Total Commitment and all Interest Rate Protection Agreements and Other
Hedging Agreements with an Other Creditor have terminated, no Letter of Credit
or Note is outstanding and all Guaranteed Obligations have been paid in full,
such Guarantor will comply with the provisions of Sections 8 and 9 of the Credit
Agreement, to the extent such Sections apply to such Guarantors.

 

13. Each Guarantor hereby jointly and severally agrees to pay all reasonable
out-of-pocket costs and expenses of each Creditor in connection with the
enforcement of this Guaranty and the protection of such Creditor’s rights
hereunder, and in connection with any amendment, waiver or consent relating
hereto (including, without limitation, the reasonable and actual fees and
disbursements of counsel employed by the Administrative Agent or any of the
Creditors).

 

-8-



--------------------------------------------------------------------------------

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Creditors and their successors and
assigns.

 

15. Neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated in any manner whatsoever unless in writing duly signed
by the Administrative Agent (with, except as provided in Section 14.12 of the
Credit Agreement, the consent of the Required Banks) and each Guarantor directly
affected thereby (it being understood that the release or addition of any
Guarantor hereunder shall not constitute a change or waiver affecting any
Guarantor other than the Guarantor so released or added); provided, however,
that any change, waiver, modification or variance affecting the rights and
benefits of a single Class (as defined below) of Creditors (and not all
Creditors in a like or similar manner) shall require the written consent of the
Requisite Creditors (as defined below) of such Class of Creditors. For the
purpose of this Guaranty, the term “Class” shall mean each class of Creditors,
i.e., whether (x) the Bank Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as holders of the Other Obligations. For
the purpose of this Guaranty, the term “Requisite Creditors” of any Class shall
mean each of (x) with respect to the Credit Document Obligations, the Required
Banks (or all of the Banks if so required under the Credit Agreement) and (y)
with respect to the Other Obligations, the holders of at least a majority of all
Other Obligations outstanding from time to time under the Interest Rate
Protection Agreements and/or Other Hedging Agreements.

 

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents and the Interest Rate Protection Agreements and Other
Hedging Agreements with an Other Creditor has been made available to its
principal executive officers and such officers are familiar with the contents
thereof.

 

17. (a) In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default (such term to mean and include any
“Event of Default” under, and as defined in, the Credit Agreement or any payment
default (after giving effect to any grace period applicable thereto) under any
Interest Rate Protection Agreement or Other Hedging Agreement and shall in any
event, include without limitation any payment default on any of the Guaranteed
Obligations after giving effect to any grace period applicable thereto), each
Creditor is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Guarantor or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
indebtedness at any time held or owing by such Creditor (including, without
limitation, by branches and agencies of such Creditor wherever located) to or
for the credit or the account of such Guarantor, against and on account of the
obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not such Creditor shall have made any
demand hereunder and although said obligations, liabilities, deposits or claims,
or any of them, shall be contingent or unmatured. Each Creditor agrees to notify
any such Guarantor promptly of any such set-off, provided that the failure to
give such notice shall not affect the validity of such set-off and application.

 

-9-



--------------------------------------------------------------------------------

(b) Each Guarantor understands that if all or any part of the Guaranteed
Obligations is secured by real property, such Guarantor shall be liable for the
full amount of its liability hereunder notwithstanding foreclosure on such real
property by trustee sale or any other reason impairing such Guarantor’s or any
Secured Creditors’ right to proceed against any Guarantor or any Subsidiary of
such Guarantor.

 

18. All notices, requests, demands or other communications pursuant hereto shall
be deemed to have been duly given or made when delivered to the Person to which
such notice, request, demand or other communication is required or permitted to
be given or made under this Guaranty, addressed to such party at (i) in the case
of any Bank Creditor, as provided in the Credit Agreement, (ii) in the case of
any Guarantor:

 

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

Attention: Chief Financial Officer

Telephone No.: 678-742-4600

Facsimile No.: 678-742-4758

 

with a copy to:

3101 Towercreek Parkway

Suite 300

Atlanta, GA 30339

Attn: General Counsel

Telephone No.: 678-742-4600

Facsimile No.: 678-742-4758

 

and (iii) in the case of any Other Creditor, at such address as such other
Creditor shall have specified in writing to the Guarantor; or in any case at
such other address as any of the Persons listed above may hereafter notify the
others in writing.

 

19. If claim is ever made upon any Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (a) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (b) any settlement
or compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event each Guarantor agrees that any
such judgment, decree, order, settlement or compromise shall be binding upon it,
notwithstanding any revocation hereof or the cancellation of any Note or any
Interest Rate Protection Agreement, Other Hedging Agreement or other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

 

20. Any acknowledgment or new promise, whether by payment of principal or
interest or otherwise and whether by the Borrower or other Persons liable in
respect of the Guaranteed Obligations (including any Guarantor), with respect to
any of the Guaranteed

 

-10-



--------------------------------------------------------------------------------

Obligations shall, if the statute of limitations in favor of any Guarantor
against any Creditor shall have commenced to run, toll the running of such
statute of limitations, and if the period of such statute of limitations shall
have expired, prevent the operation of such statue of limitations.

 

21. (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
NEW YORK. Any legal action or proceeding with respect to this Guaranty may be
brought in the Courts of the State of New York or of the United States for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each Guarantor further irrevocably consents to the service of
process out of any of the aforementioned courts in any such action or proceeding
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to each Guarantor at its address set forth opposite its signatures
below, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of any of the Creditors under this guaranty to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any Guarantor in any other
jurisdiction.

 

(b) Each Guarantor hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
credit document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum.

 

22. It is the desire and intent of each Guarantor and the Creditors that this
Guaranty shall be enforced against each Guarantor to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought If, however, and to the extent, that the obligations
of any Guarantor under this Guaranty shall be adjudicated to be invalid or
unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or
transfers), then the amount of the Guaranteed Obligations of such Guarantor (but
not the Guaranteed Obligations of any other Guarantor unless such other
Guarantor or Guarantors are individually subject to the circumstances covered by
this Section 22) shall be deemed to be reduced and the affected Guarantor shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law without causing such Guarantor’s obligations hereunder to
be so invalidated.

 

23. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.

 

24. In the event that all of the capital stock or other equity interests of one
or more Guarantors is sold or otherwise disposed of or liquidated in compliance
with the

 

-11-



--------------------------------------------------------------------------------

requirements of Section 9.02 of the Credit Agreement (or such sale, other
disposition or liquidation has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 14.12 of the Credit Agreement)) and
the proceeds of such sale, disposition or liquidation are applied in accordance
with the provisions of the Credit Agreement, to the extent applicable, such
Guarantor shall, upon consummation of such sale or other disposition (except to
the extent that such sale or disposition is to Holdings or another Subsidiary
thereof), be released from this Guaranty automatically and without further
action and this Guaranty shall, as to each such Guarantor or Guarantors,
terminate, and have no further force or effect (it being understood and agreed
that the sale of one or more Persons that own, directly or indirectly, all of
the capital stock or other equity interests of any Guarantor shall be deemed to
be a sale of such Guarantor for the purposes of this Section 24).

 

25. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
GUARANTY, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

 

26. All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense.

 

27. The Creditors agree that this Guaranty may be enforced only by the action of
the Administrative Agent, in each case acting upon the instructions of the
Required Banks (or, after the date on which all Credit Document Obligations have
been paid in full, the holders of at least a majority of the outstanding Other
Obligations) and that no other Creditor shall have any right individually to
seek to enforce or to enforce this Guaranty or to realize upon the security to
be granted by the Security Documents, it being understood and agreed that such
rights and remedies may be exercised by the Administrative Agent or the
Collateral Agent or the holders of at least a majority of the outstanding Other
Obligations, as the case may be, for the benefit of the Creditors upon the terms
of this Guaranty and the Security Documents. The Creditors further agree that
this Guaranty may not be enforced against any director, officer, employee, or
stockholder of any Guarantor (except to the extent such stockholder is also a
Guarantor hereunder).

 

28. It is understood and agreed that any Subsidiary of the Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall automatically become a Guarantor
hereunder by executing a counterpart hereof and delivering the same to the
Administrative Agent.

 

29. At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and

 

-12-



--------------------------------------------------------------------------------

including the date of the Relevant Payment (such excess, the “Aggregate Excess
Amount”), each such Guarantor shall have a right of contribution against each
other Guarantor who has made payments in respect of the Guaranteed Obligations
to and including the date of the Relevant Payment in an aggregate amount less
than such other Guarantor’s Contribution Percentage of the aggregate payments
made to and including the date of the Relevant Payment by all Guarantors in
respect of the Guaranteed Obligations (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Guarantor and the denominator of
which is the Aggregate Excess Amount of all Guarantors multiplied by (y) the
Aggregate Deficit Amount of such other Guarantor. A Guarantor’s right of
contribution pursuant to the preceding sentences shall arise at the time of each
computation, subject to adjustment to the time of each computation; provided
that no Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been irrevocably paid in full in cash and the Total Commitment
and all Letters of Credit have been terminated, it being expressly recognized
and agreed by all parties hereto that any Guarantor’s right of contribution
arising pursuant to this Section 29 against any other Guarantor shall be
expressly junior and subordinate to such other Guarantor’s obligations and
liabilities in respect of the Guaranteed Obligations and any other obligations
owing under this Guaranty. As used in this Section 29: (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Guaranteed
Obligations arising under this Guaranty or any guaranteed obligations arising
under any guaranty of the Senior Second Lien Notes) on such date.
Notwithstanding anything to the contrary contained above, any Guarantor that is
released from this Guaranty pursuant to Section 24 hereof shall thereafter have
no contribution obligations, or rights, pursuant to this Section 29, and at the
time of any such release, if the released Guarantor had an Aggregate Excess
Amount or an Aggregate Deficit Amount, same shall be deemed reduced to $0, and
the contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 29 each Guarantor who makes any payment in respect of
the Guaranteed Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the
Guaranteed Obligations have been irrevocably paid in full in cash. Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution. In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Required Lenders.

 

30. Each Guarantor and each Creditor (by its acceptance of the benefits of this
Guaranty) hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act of any similar Federal or state law.
To effectuate the foregoing intention, each Guarantor and each Creditor (by its
acceptance of the benefits of this Guaranty) hereby irrevocably agrees that the
Guaranteed Obligations guaranteed by such Guarantor shall be limited to such
amount as will, after giving effect to such maximum amount and all other
(contingent or otherwise) liabilities of such Guarantor that are relevant under
such laws (it being understood that it is the intention of the parties to this
Guaranty and the parties to any guaranty of the Senior Second Lien Notes that,
to the maximum extent permitted under applicable laws, the liabilities in
respect of the guarantees of the Senior Second Lien Notes shall not be included
for the foregoing purposes and that, if any reduction is required to the amount
guaranteed by any Guarantor hereunder and with respect to the Senior Second Lien
Notes that its guarantee of amounts owing in respect of the Senior Second Lien
Notes shall first be reduced) and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

 

* * *

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

REID PLASTICS GROUP LLC,

     as a Guarantor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

   

Title: Senior Vice President, General Counsel

and Secretary

 

CONSOLIDATED CONTAINER COMPANY

     LP,

     as a Guarantor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

   

Title: Senior Vice President, General Counsel

and Secretary

 

PLASTIC CONTAINERS LLC,

     as a Guarantor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

   

Title: Senior Vice President, General Counsel

and Secretary

 

SIGNATURE PAGE TO SUBSIDIARY GUARANTY

 



--------------------------------------------------------------------------------

CONSOLIDATED CONTAINER CAPITAL,

     INC.,

     as a Guarantor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

   

Title: Senior Vice President, General Counsel

and Secretary

 

CONTINENTAL CARIBBEAN CONTAINERS,

     INC.,

     as a Guarantor

By:  

/s/ Louis Lettes

   

--------------------------------------------------------------------------------

   

Name: Louis Lettes

   

Title: Senior Vice President, General Counsel

and Secretary

 

SIGNATURE PAGE TO SUBSIDIARY GUARANTY

 



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

     as Administrative Agent for the Banks

By:

 

/s/ Susan LeFevre

   

--------------------------------------------------------------------------------

   

Name: Susan LeFevre

   

Title: Director

 

SIGNATURE PAGE TO SUBSIDIARY GUARANTY

 